     Case 2:16-cv-09065-CBM-SS Document 251 Filed 08/13/19 Page 1 of 2 Page ID #:2910



 1   Keven Steinberg (SBN151372)
     STEINBERG LAW
 2   13412 Ventura Boulevard
     Suite 380
 3   Sherman Oaks, California 91423
 4   (818) 855-1103 / (818) 855-1104 facsimile

 5   Attorney for Plaintiffs, JKL IP COMPANY, LLC,
     THE CADEN COMPANY D/B/A BELLY BANDIT and Counter-Defendants
 6   THE CADEN COMPANY D/B/A BELLY BANDIT, LORI CADEN
     and JODI CADEN
 7
                           UNITED STATES DISTRICT COURT
 8
             CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
 9
10    JKL IP COMPANY, LLC, a Michigan        )   Case No.: 2:16-CV-09065-CBM-SS
      Limited Liability Company; THE         )
11    CADEN COMPANY D/B/A BELLY              )   [Assigned for All Purposes to: Hon.
      BANDIT, a California corporation;      )   Consuelo B. Marshal; Dept. 2]
12                                           )
13
                         Plaintiffs,         )   NOTICE OF SETTLEMENT OF
      v.                                     )   ENTIRE MATTER BETWEEN ALL
14                                           )   PARTIES
      CREATIVE FORCES GROUP, INC.            )
15    D/B/A TUMMY AID, a California          )
      Limited Liability Company; PIXIOR,     )
16    LLC, a California Limited Liability    )
      Company; XOCHITAL MEDINA, an           )
17    individual; YASSINE AMALLAL, an        )
      individual; ALINA HAVANDJIAN, an       )
18    individual; JIM MARTINSON, an          )
      individual,                            )
19                                           )
                         Defendants.         )
20                                           )
                                             )
21    PIXIOR, LLC, a California Limited      )
      Liability Company,                     )
22                                           )
23                       Counter-Claimant,   )
                                             )
24    v.                                     )
                                             )
25    THE CADEN COMPANY D/B/A                )
      BELLY BANDIT, a California             )
26    corporation; LORI CADEN, an            )
      individual; JODI CADEN, an individual; )
27    CARMEN PULIDO, an individual; and )
      ROES 1 through 20,                     )
28                                           )
                         Counter-Defendants. )

                                                1
                                     NOTICE OF SETTLEMENT
     Case 2:16-cv-09065-CBM-SS Document 251 Filed 08/13/19 Page 2 of 2 Page ID #:2911



 1           Plaintiffs, JKL IP COMPANY, LLC, THE CADEN COMPANY D/B/A BELLY
 2
     BANDIT and Counter-Defendants THE CADEN COMPANY D/B/A BELLY BANDIT,
 3
 4   LORI CADEN and JODI CADEN hereby notify the Court that all parties to this action
 5
     (Complaint and Counter-Claim) have reached a settlement in this matter and have
 6
 7   finalized all settlement documents, including the submission and issuance of a Court
 8
     Order of the negotiated Joint Stipulated Permanent Injunction [Docket 250] (which the
 9
10   Court shall maintain jurisdiction over).

11           As such, it is requested that the Court dismiss this action, with the caveat that the
12
     Court shall maintain jurisdiction over the Joint Stipulated Permanent Injunction [Docket
13
14   250].
15
16
                                              STEINBERG LAW
17
18   Dated: August 13, 2019            By:    /s/ Keven Steinberg
19                                            Keven Steinberg
                                              keven@kevensteinberglaw.com
20                                            Attorneys for Plaintiffs JKL IP Company, The
21                                            Caden Company dba Belly Bandit and Counter-
                                              Defendants JKL IP Company, The Caden
22
                                              Company dba Belly Bandit, Lori Caden and Jodi
23                                            Caden
24
25
26
27
28



                                                    2
                                         NOTICE OF SETTLEMENT
